DETAILED ACTION
	The Information Disclosure Statement filed on January 23, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasilewski (WO 2016/139596).
Wasilewski discloses a joint arrangement for a truck, as best shown in figure 1 and comprised of a deformation element, wherein the deformation element further comprises a rod 2, 3 and a connection plate 7. The connection plate 7 is arranged on the rod and the rod has at least one stop element, shown at the right of figure 1 and adjacent to the threaded element 5. The connection plate 7 is displaceable on the rod in the longitudinal direction of the rod, as described on page 5, lines 6-26. A deformation work is to be performed at the deformation element in the event of a displacement of the connection plate on the rod and a displacement path of the connection plate on the rod is limited by the stop element, in the form of a bolt 13. 

The stop element 13 comprises a constant or discontinuous increase in a circumference of the rod in a displacement direction, also shown in the bolts of figure 3, and designed as a shoulder on the rod. The stop element further comprises an at least partially conical or radial transition region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasilewski (WO 2016/139596).
Wasilewski discloses the joint arrangement above. However, Wasilewski does not specifically show a veneer arrange on the rod, that veneer being a different material from that of the rod. It is well known in the art that many components will be equipped with a protective covering or material. It would have been an obvious design choice to one of ordinary skill in the art to have applied a veneer to the rod with the expected result of providing a protective covering on the rod to increase the lifespan of the rod and prevent damage or deterioration of the rod while in use. 
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 26, 2022